 
 
I 
111th CONGRESS
1st Session
H. R. 1142 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2009 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to require States to provide hair prostheses under the Medicaid Program for individuals diagnosed with alopecia areata. 
 
 
1.Short titleThis Act may be cited as the Alopecia Areata Medicaid Improvement and Parity Act. 
2.FindingsThe Congress finds as follows: 
(1)Alopecia areata is a highly unpredictable, autoimmune skin disease resulting in the loss of hair on the scalp and elsewhere on the body. 
(2)Approximately 5,000 Medicaid recipients suffer from the most severe forms of the condition, alopecia areata universalis or alopecia areata totalis, which are characterized by the total, or near total, loss of all body and scalp hair. 
(3)Adults with alopecia areata universalis and totalis have lost jobs, been harassed or accused of belonging to extremist cults because of their hair loss. Children with the condition have been moved to special education classes and ostracized by their peers. 
(4)Dermatologists consider it entirely appropriate and necessary that patients with alopecia areata be reimbursed for a hair prosthesis. Dermatologists also state that the need for a hair prosthesis is much the same as the need for a leg prosthesis and is sometimes the best therapeutic alternative available. 
(5)Twelve States already provide Medicaid coverage for hair prostheses for people with alopecia areata because these devices are considered medically necessary when prescribed by a physician. 
3.Improvement of alopecia areata coverage under Medicaid 
(a)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended— 
(1)by striking and at the end of subparagraph (F); 
(2)by adding and at the end of subparagraph (G); and 
(3)by inserting after subparagraph (G) the following new subparagraph: 
 
(H)that if medical assistance is included for inpatient hospital services for an individual, then the plan must include making medical assistance available to the individual for annual coverage of one scalp hair prosthesis if the individual is diagnosed with alopecia areata universalis or alopecia areata totalis or if the individual’s attending physician certifies in writing the medical necessity of that proposed course of rehabilitative treatment;. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to items furnished on or after January 1, 2010, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date. 
 
